                      Case 1:19-cv-03059-DLC Document 48 Filed 05/11/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


                     MICHAEL PICARD                            )
                             Plaintiff                         )
                                v.                             )      Case No.     19 Civ. 3059 (DLC)
                     DARCEL D. CLARK                           )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff Michael Picard                                                                                      .


Date:          05/11/2020                                                                /s/ Arianna Demas
                                                                                         Attorney’s signature


                                                                                          Arianna Demas
                                                                                     Printed name and bar number
                                                                            American Civil Liberties Union Foundation
                                                                                  125 Broad Street, 18th Floor
                                                                                     New York, NY 10004

                                                                                               Address

                                                                                         ademas@aclu.org
                                                                                            E-mail address

                                                                                          (212) 549-2500
                                                                                          Telephone number

                                                                                          (212) 549-2652
                                                                                             FAX number
